Title: To Benjamin Franklin from John Hope, 15 March 1765
From: Hope, John
To: Franklin, Benjamin


Sir
Edinb. 15 March. 1765
I was favoured with your obliging letter of the 25 feb two days ago and same day the box of seeds came to hand the assortment of which gave general satisfaction. But on examining the parcels we found several of the seeds quite spoilt particularly the acorns magnolia and honey Locust and Besides several of the seeds were all mixed so together that the numbers referring to the Catalogue were of no use to us.
A greater attention to the following circumstances seems absolutely necessary to the delivering the seeds in good order that the seeds which are ripe early in the season shou’d be sent off by themselves without waiting for the late seeds—perhaps this woud require 3 several importations. All the acorns Magnolias and other seeds apt to perish shou’d certainly be packed up in Sand or dry earth and sent off as soon as possible and the boxes ought to have many wooden divisions to prevent the mixing of the seeds.
I am informed there is annually a ship or ships loaded with Linseed which comes from Pensylvania to some port of Scotland. This ship might be of us[e] in bringing directly to Lieth such seeds as were ready at the time of her departure.
I shall write Mr. Colinson soon to thank him and pay him for the seeds and I shall also write Mr. Bertram soon giving him a commission for seeds of growth 1765.
This year we have given commissions to Quebec Newfoundland Pensylvania Virginia and Carolina. At same time it is much our interest to be served from as few places as possible and pensylvania is by far the best situated if it suits Mr. Bertram’s convenience to send us the seeds according to our commissions and they be collected and packed properly so long as the Society subsists and it has the appearance of growing yearly he might expect 50 or 60 pounds of our money. This year we cannot exceed £15.
I presented your Compliments to Sir Alexander Dick he is in perfect health. Lady Dick was lately brought to bed of a Daughter she is recovering very well. I am with much regard and esteem Your most obedient and much obliged Servant
Jo: Hope
 
Addressed: To / Benjamin Franklin / Esqr,
Endorsed: Dr Hope Hope
